870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank RIVERA, Petitioner-Appellant,v.O.I. WHITE, WARDEN, Respondent-Appellee.
No. 88-5984.
United States Court of Appeals, Sixth Circuit.
March 22, 1989.

1
Before BOYCE F. MARTIN and MILBURN, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
Frank Rivera, a federal prisoner proceeding pro se, appeals the district court's judgment dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking to have two Tennessee state detainers removed from his prison file, Rivera brought a petition for writ of habeas corpus.  The district court dismissed the petition because the record reflected that Rivera was not entitled to sentence credit and because he failed to exhaust available state remedies.


4
Upon appeal, Rivera argues that it was error for the district court to employ the services of an attorney for the purpose of reviewing his petition and making a recommendation to the court.  He also argues that he was denied a speedy trial on the Tennessee charges upon which the detainers rest.


5
Rivera concedes that his first argument was not raised in the district court.  We hold, therefore, it is not now reviewable.   See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987);  United States v. Baker, 807 F.2d 1315, 1321 (6th Cir.1986).


6
We also find no error with the judgment of the district court dismissing the petition as to his second issue raised on appeal.


7
Accordingly, for the reasons set forth in the district court's order of dismissal dated August 8, 1988, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation